DETAILED ACTION
Response to Amendment
This action is responsive to the amendment filed on 1/26/2021. Claims 1-20 are pending and have been examined.  Claims 1, 7, 11, 13-14 and 17 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
In regards to claim 13, line 23 delete the period after “groups of ALUs” because the period is not located at the end of the sentence. (also note the claim already includes a period at the end of the sentence in the last line of claim 13, on page 7 of the claims filed on 1/26/2021)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

5.	In regards to claim 1, the limitations “the second ALU having six sides, and having:…third, fourth, fifth, sixth sides lacking connections to receive inputs and outputs” fails to comply with the written description requirement because the original disclosure does not properly describe an ALU having six sides nor four sides of the six sides lacking connections to receive inputs and outputs in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, the original disclosure only discusses a first and second side of ALUs and fails to mention additional sides nor does it mention six sides specifically. At best the drawings illustrate four sides but even then this doesn’t appear to be a specific consideration and may just be for illustrative purposes.
Further, while the specification mentions at [0061] that “The second side of the second ALU may lack an input” this doesn’t support the exclusion of input/output on other sides or the exclusion of output on the second side itself. There appears to be no other discussion of this matter in the specification. While the figures, e.g. FIG. 5A, 5B, and 6, illustrate input and/or output on specific sides there’s no indication this is anything more than for ease of illustration and wouldn’t support the explicit exclusion of input and output from other sides. Even assuming arguendo, that the pathway (e.g. 512/618) is only connected on one side, it doesn’t mean the elements lack any other input/output on all other sides. Absence of evidence (i.e. lack of I/O illustrated in the figures) is not evidence of absences (i.e. that the other sides lack I/O).
	If the applicant believes the specification does support the above new claim limitations, the examiner request the applicant indicate in the next response the relevant portions of the applicant’s disclosure which provide support for the above limitations.

	Claims 11 is similarly rejected on the same basis as claim 1 above.
	Claims 2-10, 12, and 14-20 are dependent upon one of the claims above and therefore are similarly rejected for including the deficiencies of one of the claims above.

6.	In regards to claim 7, the limitation “…the third ALU is larger than the second ALU to accommodate the more complicated operations” fails to comply with the written description requirement because the original disclosure does not properly describe an ALU being larger than another ALU in order to accommodate more complicated operations in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, while original paragraphs [0011-0017], appear to teach simple ALUs and complex ALUs, wherein complex ALUs can perform additional mathematical functions (square root, cosine, etc.) and floating-point operations, however the original disclosure does not appear to provide support for complex ALUs being larger than 
	The examiner suggest the applicant amend the claim with support from paragraphs [0011-0017] to indicate that the first and second ALUs are simple ALUs and that the third ALU is a complex ALU, as to distinguish the ALUs apart without solely using broad language such as “complicated operations” to distinguish the ALUs apart.

	Claims 17 is similarly rejected on the same basis as claim 7 above.
	
Allowable Subject Matter
7.	Claim 13 is allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 13 filed on 1/26/2021.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein the processor has a clock speed that is too fast to accommodate a combination of: (a) a most time consuming process that could be performed in one clock cycle by any of the first, second and/or third ALUs within a particular one of the groups of ALUs, and (b) receive 
	The prior art of record broadly teaches clock speeds of a processor which do accommodate a most time consuming process and receive any needed inputs from a global or an outside group.  For example, the reference Vorbach cited in the pertinent art section of the non-final office action mailed on 10/27/2020, teaches groups of processing elements in a processor, wherein the clock speed accommodates the maximum clock rate of the slowest processing element group.  While, Tran USPAT No. 6,065,126, teaches a clock speed which accommodates a most time consuming process that could be performed by an ALU.
	However, the prior art does not disclose “a clock speed that is too fast to accommodate a combination of: (a) a most time consuming process that could be performed in one clock cycle by any of the first, second and/or third ALUs within a particular one of the groups of ALUs, and (b) receive any needed inputs from outside the particular one of the groups of ALUs.”

Response to Arguments
9.	Applicant’s arguments, see page 9 of the remarks filed on 1/26/2021, with respect to the previous claim objections, drawing objections and 35 USC 112(b) rejections have been fully considered and are persuasive.  Therefore, the previous claim objections, drawing objections and 35 USC 112(b) rejections have been withdrawn. 

pages 10-13 of the remarks filed on 1/26/2021, with respect to the rejection(s) of claim(s) 1-12 and 14-20 under 35 USC 102and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(a).

11.  The examiner notes that the newly added limitations of independent claims 1 and 11 would be allowable subject matter if the applicant can demonstrate that the specification provides adequate support for the newly added limitations.  However, the examiner believes that the disclosure lacks support, and that merely removing the newly added limitations would result in the previous 102 rejections being made again, and therefore suggest the applicant amend the claims as described below in section 12.

12.	The examiner suggest the applicant clearly claim aspects disclosed in the disclosure related to paragraph [0093] and any other relevant portion of the disclosure which discusses an overall faster clock speed which is based on local communications of an ALU array configuration.  The examiner believes that amending the claims to clearly specify one of the embodiments, such as Fig. 21, with all of the features of each of the ALUs and buses, accompanied by relevant portions discussing faster clock speed based on local communications of the ALU array would move prosecution forward.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183